Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-4, 6-11, 13-18 and 20-22 are allowed over the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
The prior art reference Bolte et al. and Shetty et al. teaches in the same field of the invention.
The combination of the prior art references does not teaches “receiving a blob of data as a set of cloud-based objects in a cloud services platform, wherein the blob of data includes incremental data; triggering, in the cloud services platform, a FaaS based data deduplication function in response to the insertion of the object, to deduplicate the object in the cloud services platform, dividing the object into a plurality of data pieces, for each of the data pieces, creating a corresponding hash value for the data piece, visiting a cloud-based database service of the cloud services platform to obtain the hash value, as a key, and an object identifier (ID) that uniquely identifies data corresponding to the hash value, determining whether the hash value is in existence in the cloud-based database service, in response to determining that the hash value is in existence in the cloud based database service, replacing the corresponding data piece with a pointer to a data location of the data piece” as shown in the independent claims 11, 8, 15 and 22. Thereby, the combination of limitations in claims 1, 8, 15 and 22 ARE not taught by the prior art.  Therefore, the Applicant’s Remarks have been found persuasive.

An updated search for the prior art in EAST database and on domains (IEEE, ACM, Google Patents, Google Scholar, IP.com) have been conducted.  The prior art searched and examined in the database and domains do not fairly teach or suggest the limitations of the claimed subject matter.
The prior art of record neither anticipate nor render obvious the above-recited combination.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAU SHYA MENG/Primary Examiner, Art Unit 2168